USDC IN/ND case 3:20-cr-00034-JD-MGG document 10 filed 06/08/20 page 1 of 2

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      Case No. 3:20-CR-034 JD
                                               )
PASQUAL MARTIN-JUAN                            )

                                              ORDER

       No objections have been filed to the magistrate judge’s findings and recommendation upon

a plea of guilty issued on May 22, 2020 [DE 8]. The court finds that the change of plea, conducted

via VTC, complies with Section 15002(b)(2)(A) of the CARES Act. First, the defendant consented

to the video hearing after consultation with counsel. [DE 5]. Next, pursuant to General Order 2020-

08, at the time of the change of plea hearing the Chief Judge of the district had concluded that in-

person hearings could not be conducted without seriously jeopardizing public health and safety as

a result of the current Covid-19 pandemic. Finally, the court determines that the plea in this case

cannot be further delayed without serious harm to the interests of justice.

       The defendant has been in custody since January 10, 2002. While our courts reopened on

a limited basis to in person hearings on June 1, 2020, the spread of the virus continues. To protect

the health and safety of all involved, including our defendants, it remains prudent to limit in person

hearings. Regardless, the interests of justice demand that the defendant have access to the courts,

to exercise his legal rights, and to achieve a disposition without unnecessary delay. Accordingly,

the court now ADOPTS those findings and recommendations, ACCEPTS defendant Pasqual

Martin-Juan’s plea of guilty, and FINDS the defendant guilty of Count 1 of the Information, in

violation of 8 U.S.C. § 1325(a).

       SO ORDERED.


       ENTERED: June 8, 2020
USDC IN/ND case 3:20-cr-00034-JD-MGG document 10 filed 06/08/20 page 2 of 2



                                        /s/JON E. DEGUILIO
                                  Chief Judge
                                  United States District Court
